Citation Nr: 1101894	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07- 21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus, type II.

2.  Entitlement to service connection for claimed bladder cancer, 
to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the RO.  

In October 2010, the Veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  A transcript of 
the proceeding is of record.  

The issue of service connection for ALS has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction, and refers the matter to the AOJ 
for appropriate action.  

The issue of service connection for bladder cancer is addressed 
in the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

On October 20, 2010, prior to the promulgation of a decision in 
this appeal, the Veteran stated in writing his intent to withdraw 
the appeal concerning the claim of service connection for 
diabetes mellitus, type II.  

 

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being challenged.  
38 U.S.C.A. § 7105 (West 2002).  

An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
Withdrawal may be made by the Veteran or an authorized 
representative.  38 C.F.R. § 20.204.  

In October 2010, the Veteran informed VA (specifically, the 
Board) of his desire to withdraw his appeal as to the issue of 
service connection for diabetes mellitus.

Hence, as no question of error of fact or law remains as to this 
matter, the Board lacks jurisdiction to proceed with this appeal.


ORDER

The appeal as to service connection for diabetes mellitus is 
dismissed.


REMAND

The Veteran asserts that his bladder cancer was caused by his 
exposure to Agent Orange during his service in the Republic of 
Vietnam.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.

The last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  

Even if a Veteran is found not to be entitled to a presumptive 
service connection, the claim must still be reviewed to determine 
if service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727-29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).

As service connection may still be established for the claimed 
bladder cancer on a direct basis, further action is required in 
connection with the Veteran's claim.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must 
provide an examination when there is (A) competent evidence of a 
current disability that (B) may be associated with service, but 
(C) there is insufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal 
Circuit has addressed the appropriate standard to be applied in 
determining whether an examination is warranted under this 
statute.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and 
Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the 
Federal Circuit held that while there must be "medically 
competent" evidence of a current disability, "medically 
competent" evidence is not required to indicate that the current 
disability may be associated with service.  Colantonio, 606 F.3d 
at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement 
suggesting a nexus between a current disability and service would 
not suffice to meet the standard of subsection (B), as this 
would, contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  Waters, 
601 F.3d at 1278-1279.

Here, there is competent evidence showing a current diagnosis of 
bladder cancer.  Moreover, the Veteran asserts that his treating 
physician told him that his bladder cancer was caused by his 
exposure to Agent Orange during service.  

As the Veteran's assertion regarding the etiology of his bladder 
cancer are credible, he should be afforded to an opportunity to 
provide evidence to support his claim.  A VA examination is also 
warranted to assist the Veteran.

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to have him 
provide information referable to all 
treatment received for his claim bladder 
cancer.  Based his response, the RO should 
take all action necessary to obtain copies 
of all records from any indicated treatment 
source.  

The RO also should notify the Veteran that 
he may submit medical to support his 
assertions that the claimed bladder cancer 
is the result of his Agent Orange exposure 
during service.  

2.  The RO then should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
bladder cancer.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.

Based on his review of the case, the 
examiner should express an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that any 
bladder cancer is due to Agent Orange 
exposure or other event or incident of his 
active service.  

Any opinions expressed by the examiner 
should be accompanied by a clear rationale.

3.  To help avoid future remand, the RO 
must ensure that the required actions have 
been accomplished (to the extent possible) 
in compliance with this request.

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing, and 
undertaking any further development deemed 
necessary, the RO should readjudicate the 
issue remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and his 
representative with a fully responsive 
Supplemental Statement of the Case and 
afford them with a reasonable opportunity 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


